Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian E. Davy on 02/04/2022.  Amend the claims as follows:
	Cancel claims 1, 3-11 and 13-18.

Reasons for Allowance
Claims 19-21, 23-26, 28-30 and 37-43 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous objection of claim 38 are withdrawn in light of the argument that ClpX does not have a full name (see page 7 of arguments filed on 01/29/2021).
The previous rejections of the claims under 35 U.S.C §103 are withdrawn in light of the arguments filed on 01/03/2022 that combining Merstorf and Martin would render the invention of Merstorf and/or Martin unsatisfactory/inoperable for its intended purpose (see pages 8-9 of arguments filed on 01/03/2022). 
Merstorf et al., (Wild Type, Mutant Protein Unfolding and Phase Transition Detected by Single-Nanopore Recording, ACS Chem. Biol. 2012, 7, 652−658, Pub. Jan. 12, 2012) and  Martin et al., (Pore loops of the AAA+ ClpX machine grip substrates to drive translocation and unfolding, Nature Structural & Molecular Biology, Volume 15, Number 11, November 2008).
Merstorf teaches a nanopore device comprising a phospholipid bilayer membrane with a nanopore that has fluidic chamber with a cis and a trans side and a circuit to monitor the ionic current changes by the movement of ions through the nanopore (reads on step a of claim 19).  Merstorf teaches the addition of a protein to the cis side (reads on step c of claim 19) and teaches the protein can be translocated to the trans side and teaches during the protein translocation, the ionic current changes can be monitored.  Merstorf teaches the nanopore to comprise bacterial proteins aerolysin or α-hemolysin (see Fig. 1, Fig. 2).  Merstorf teaches the protein that is translocated has to be unfolded before the translocation can occur.  Merstorf achieves the unfolding of the protein by addition of guanidinium chloride (Gdm-HCl) and teaches that at 0.4M Gdm-HCl, the protein is folded and in native state and does not translocate (Fig. 2a) and at 0.9M Gdm-HCl, the protein is unfolded and is translocated to the trans side which can be monitored by the ionic changes (Fig. 2b).  Merstorf teaches the buffer is a HEPES/chloride buffer (pg. 656 col. 1 Methods).  Merstorf teaches adding recombinant E. coli maltose binding protein (MalEwt) to the cis side and translocating it to the trans side; during the protein translocation, the ionic current changes are monitored. (Fig. 1; page 656, col. 2, reads on step f of claim 19). Merstorf teaches the aerolysin nanopore (alpha-hemolysin) is a sensor to detect unfolding of MalEwt (Fig. 3,4). Merstorf teaches reads on step g of claim 19 – because Merstorf correlates sequence of the Mal protein to denaturation/translocation of the Mal protein based on ionic changes). 
Merstorf does not teach adding a ring-shaped NTP driven unfoldase to the fluidic chamber (step b of claim 19), allowing the protein to contact the ring-shaped NTP driven unfoldase (step d of claim 19) and allowing the protein to be translocated by the ring-shaped NTP driven unfoldase through the ring-shaped NTP driven unfoldase and through the nanopore to the trans side (step e of claim 19). Merstorf does not specify that the protein comprises a sequence which is exogenous to the protein.
Martin teaches that ClpX is an AAA+ unfoldase, a class of enzymes that exist of ring hexamers of ATPases (see page 1147, col. 1). Martin teaches that these proteins function by binding a peptide tag and using ATP-fueled conformational changes to translocate the tag through a narrow pore, physically pulling on the tag and bringing along the attached protein (page 1147, col. 1).  More specifically, Martin teaches that ClpX recognizes and binds the ssrA tag (page 1147, col. 2).  Martin teaches that ClpX forms a hexamer ring with a central pore; that the ssrA tag binds in the pore; and that ClpX translocates ssrA through the pore, literally exerting force on the polypeptide and unfolding it as it passes through. (page 1447; Figures 1a, 3).  Martin teaches expressing recombinant ClpX proteins as well as tagging titinCM protein with an ssrA tag, then allowing ClpX to perform translocation of guanidinium-denatured titinCM-ssrA in a HEPES/chloride/EDTA buffer. (page 1149; page 1151, column 1).  The ssrA tag is CM and therefore reads on a “sequence exogenous to the protein” that is a “targeting domain for” ClpX (reads on exogenous sequence in claim 19).
However, the cited prior art does not suggest a motivation to add the ClpX unfoldase of Martin to the nanopore device of Merstorf.  Therefore, the instantly recited method involving the combined use of a ring-shaped NTP driven unfoldase and a nanopore to facilitate the monitoring of ionic current changes during translocation of a protein through a nanopore in a membrane separating a fluidic chamber of a device into a cis side and a trans side is nonobvious over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657